939 So. 2d 114 (2006)
CLIFFORD J. MILLIKEN, JR., Appellant,
v.
STATE OF FLORIDA, Appellee.
Case No. 5D05-2163.
District Court of Appeal of Florida, Fifth District.
Decision filed September 26, 2006.
Clifford J. Milliken, Jr., Zephyrhills, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Kellie Nielan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED.
PLEUS, C.J., GRIFFIN and ORFINGER, JJ., concur.
NOT FINAL UNTIL THE TIME EXPIRES TO FILE REHEARING MOTION, AND, IF FILED, DISPOSED OF.